UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G/A Under the Securities Exchange Act of 1934 (Amendment No. 14)* MSC INDUSTRIAL DIRECT CO., INC. (Name of Issuer) CLASS A COMMON STOCK, PAR VALUE $. (Title of Class of Securities) (CUSIP Number) DECEMBER 31, 2016 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: [_] Rule 13d-1(b) [_] Rule 13d-1(c) [X] Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwisesubject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP NO. 553 Schedule 13G Page2of 6 1 NAME OF REPORTING PERSON Mitchell Jacobson 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 14.3% 12 TYPE OF REPORTING PERSON IN CUSIP NO. 553 Schedule 13G Page3of 6 Item 1. (a) NAME OF ISSUER MSC Industrial Direct Co., Inc. (the “Company”) (b) ADDRESS OF ISSUER'S PRINCIPAL EXECUTIVE OFFICES 75 Maxess Road Melville, New York 11747 Item 2. (a) NAME OF PERSON FILING Mitchell Jacobson (“Mr. Jacobson”) (b) ADDRESS OF PRINCIPAL BUSINESS OFFICE The address of the principal business office of Mr. Jacobson is c/o MSC Industrial Direct Co., Inc., 75 Maxess Road, Melville, New York 11747. (c) CITIZENSHIP United States. (d) TITLE OF CLASS OF SECURITIES Class A Common Stock, par value $.001 per share (the "Class A Common Stock") (e) CUSIP NUMBER Item 3.
